Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.         The information disclosure statement (IDS) submitted on 01/19/21 was filed after the mailing date of the Notice of Allowance on 10/05/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
3.         Claims 1-20 are allowed.
4.         As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
5.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.         The following is a statement of reasons for allowance: 
Regarding claims 1 , 11 and 16, the prior art of record, specifically Kim et al (US 20140211739)(see IDS) teaches a method for a base station (abstract, methods and devices for transmitting/receiving downlink signals in a wireless communication system) comprising: transmitting, to a user equipment, a downlink (DL) control channel communication including a DL data grant for the user equipment, the DL data grant indicative of at least one first resource unit allocated to the DL data grant (see abstract, claim 1, receiving a downlink grant for the user equipment (hereinafter, a first downlink grant) on a first resource unit among a plurality of resource units in a predetermined resource region; );
receiving, from the user equipment, an uplink (UL) tracking communication in accordance with at least one second resource unit, the at least one second resource unit based on the at least one first resource unit (see abstract, claim 1, and detecting an uplink grant on a second resource unit among the resource units when resource assignment information in the first downlink grant has a first value and detecting downlink data on the resource unit when the resource assignment information has a second value ); training for a DL beam using the UL tracking communication (see fig. 10,  [0084], DL signal transmission through a plurality of antenna ports (or layers) (i.e. DL signal transmission by spatial multiplexing). Particularly, in FIG. 10, the present embodiment is applied to single user MIMO (SU-MIMO) in which one UE uses all layers, [0085] when a DL grant of antenna port 0 (hereinafter, port 0) is detected and an RA bit in the DL grant is 1, in other words, when a DL grant transmitted through port 0 of the eNB is detected and the RA bit in the DL grant is 1, this means that PDSCHs have been allocated to resource units except for a resource unit of port 0 through which the DL grant has been detected and to resource units of the other ports (e.g. port 1), ,[0086], when an RA bit in a DL grant is set to 0, this means that a UL grant is transmitted on a resource unit of a pre-designated location among resource regions allocated to the UE and PDSCHs are allocated to resource regions except for resource units occupied by the DL grant and the UL grant. Even in this case, for reliable detection of the DL/UL grant, the spatial multiplexing scheme may not be applied to transmission of the DL/UL grant. However, if multi-user MIMO (MU-MIMO) is applied to an e-PDCCH, an e-PDCCH of another UE may be present on a resource unit indicated by "no mapping" in FIGS. 10(a) and 10(b). Furthermore, when an e-PDCCH is transmitted through multiple layers, the e-PDCCH of a corresponding (SU-MIMO) UE may be transmitted/received on the resource unit indicated by "no mapping"). Also see [0105]-[0107]), DL grant_2 and PDSCH_1 may be multiplexed and transmitted on the predetermined resource unit. When MU-MIMO is applied to an e-PDCCH, a DL grant of another UE rather than DL grant_2 may be transmitted on the predetermined resource unit and, when multi-layer transmission is applied to the e-PDCCH, DL grant_2 may be transmitted through port 0 and port 1 on the predetermined resource unit; and
transmitting, to the user equipment via the DL beam, a DL data channel communication corresponding to the DL data grant in accordance with the at least one first resource unit (fig. 9,  [0041 ]-[0053],  [0132])., the UE RF unit may receive a signal carrying the GI and the RA bit transmitted by the eNB. The UE processor may detect the e-PDCCH carrying a DL grant in an SS of the UE and discern a resource region allocated to the UE based on the DL grant. In addition, the UE processor may recognize whether a UL grant is present in the allocated resource region based on the RA bit in the DL grant.
Wang et al (US 20180205522) teaches Wang et al discloses in [0236], wireless network device 900 is applied to a wireless communications system in which each service occupies a specified radio resource, and transmission is performed by using a specified air interface feature (for example, a specified subcarrier spacing and/or a specified CP length), the indication unit 920 may not notify, by using the foregoing methods, the second wireless network device of the received signal set and the resource that can be occupied by the received signal set. Also in [0244], a wireless communications system in which each service occupies a specified radio resource, and transmission is performed by using a specified air interface feature (for example, a specified subcarrier spacing and/or a specified CP length), the processing unit a20 does not need to determine, by using the foregoing methods, the received signal set and the resource that can be occupied by the received signal set. In this case, the processing unit a20 determines, by detecting a synchronization signal, a synchronization signal of a service that needs to be received, and determines, by receiving the broadcast channel sent by the first wireless network device, a radio resource occupied by the service or the air interface feature
JOAN PALACIOS ET AL: "Tracking mm-Wave Channel Dynamics: Fast Beam Training Strategies under Mobility", ARXIV.ORG, CORNELL UNIVERSITY LIBRARY, 201 OLIN LIBRARY CORNELL UNIVERSITY ITHACA, NY 14853, 23 December 2016 (2016-12-23), XP080742663, DOI: 10.1109/INF0C0M.2017.8056991(See IDS)  teaches a beam tracking algorithm that extracts information needed to update the steering directions directly from data packets, without the need for spatial scanning during the ongoing data transmission. In section V. the PE-Train procedure is described.
Chen et al (US 20190289476)(see IDS) teaches  in [0065] in an implementation, each piece of transmission configuration information in the determined candidate transmission configuration information set may be used for configuration of an uplink channel and/or a downlink channel, and/or may be used for configuration of an uplink signal and/or a downlink signal. In [0072] I, the candidate transmission configuration information set is configured by the base station by using a high-layer signaling. Here the high-layer signaling may be a protocol-layer signaling above the physical layer, such as a MAC-layer signaling and a Radio Resource Control (RRC)-layer signaling.
Liu et at (US 9681451) discloses in claim 1 a wireless communication system including (i) a first base station that provides a first downlink control channel having a first capacity spanning a first set of air interface resources and (ii) a second base station that provides a second downlink control channel having a second capacity spanning a second set of air interface resources, the first set of air interface resources and the second set of air interface resources being mutually exclusive
However, none of the prior arts cited alone or in combination provides the motivation to teach the at least one first air interface resource unit corresponding to an allocated frequency range and an allocated communication time; receiving, from the user equipment, an uplink (UL) tracking communication on at least one frequency and at a reception time in accordance with at least one second air
interface resource unit, the at least one second air interface resource unit based on the at least one first air interface resource unit with the at least one frequency at least partially overlapping the allocated frequency range and with the reception time preceding the allocated communication time; training for a DL beam using the UL tracking communication; and transmitting, to the user equipment via the DL beam, a DL data channel communication corresponding to the DL data grant in accordance with the at least one first air interface resource unit.as recited in claim 1;
the at least one first air interface resource unit corresponding to an allocated frequency range and an allocated communication time; responsive to the DL data grant, transmitting, to the base station via an uplink (UL) beam, an UL tracking communication on at least one frequency and at a transmission time in accordance with at least one second air interface resource unit, the at least one second air interface resource unit based on the at least one first air interface resource unit with the at least one frequency at least partially overlapping the allocated frequency range and with the transmission time preceding the allocated communication time; and receiving, from the base station via a DL beam, a DL data channel communication corresponding to the DL data grant in accordance with the at least one first air interface resource unit as recited in claim 11 and similarly in claim 16.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HELENE E TAYONG/Primary Examiner, Art Unit 2631 
November 24, 2021